66 N.Y.2d 800 (1985)
Maude Sutherland, an Infant, by her Mother and Natural Guardian, Hester Sutherland, et al., Respondents,
v.
City of New York et al., Appellants.
Court of Appeals of the State of New York.
Argued October 10, 1985.
Decided November 12, 1985.
Howard R. Cohen for the City of New York and others, appellants.
David Henry Sculnick and Marian E. Silber for Presbyterian Hospital in the City of New York, sued herein as Columbia Presbyterian Hospital, and another, appellants.
Kathleen Gill Miller, Harry H. Lipsig and Pamela Anagnos Liapakis for respondents.
Concur: Chief Judge WACHTLER and Judges JASEN, KAYE, ALEXANDER and TITONE. Taking no part: Judges MEYER and SIMONS.
Order affirmed, with costs, and question certified answered *802 in the affirmative. We interpret the question certified as asking whether the Appellate Division had the power to reinstate the natural parent as guardian ad litem. We conclude that it had that power, and pass on no other issue (Herrick v Second Cuthouse, 64 N.Y.2d 692; Brady v Ottaway Newspapers, 63 N.Y.2d 1031).